Citation Nr: 1822579	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-21 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement (NOD) with the rating decision in April 2010.  A statement of the case (SOC) was issued in August 2011 and the Veteran perfected his appeal in August 2011.  Jurisdiction has subsequently been transferred to the RO in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability of right upper extremity neuropathy. 

2.  The Veteran does not have a current disability of left upper extremity neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity neuropathy have not all been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for left upper extremity neuropathy have not all been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has upper extremity neurological symptoms related to his active service or caused by his service-connected disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for an additional disability that results from aggravation of a non-service connected disability by a service connected disability.  

In this case, there is no evidence of a current disability of the upper extremities. 

The Veteran filed an application for service connection for neuropathy of the upper extremities in December 2008.  VA conducted a relevant examination in February 2009.  The Veteran reported that his hands become cold very easily and that he has experienced paresthesia.  The Veteran reported that the symptoms did not interfere with any daily activities.  The physical examination showed good strength and response to monofilament tests in the upper extremities.  The examiner found there was no physical evidence for bilateral upper extremity neuropathy.  

The Veteran's treatment records do not contain any complaints of numbness, tingling, or coldness or the upper extremities.  The records do not indicate any diagnosis or disability of the upper extremities.  VA medical center records dated January 2015, July 2014, and August 2013, indicate the Veteran denied any neurological symptoms, including paresthesia.  As such, the preponderance of the evidence is against finding the Veteran has the current claimed disability. 

The representative contends that a new VA examination is required as the Veteran has submitted additional evidence that demonstrates the presence of increased tingling and numbness in his upper extremities.  However, the Board notes that this additional evidence only consists of the Veteran's March 2018 statement.  In this statement, the Veteran asserts that he has increased numbness and tingling in his right arm, and that his hands get cold easily, turn colors, and become numb and tingly.  He stated he has these symptoms three to four times a week generally, and four to six times a week in the winter. 

The March 2018 statement alleges the same symptoms that the Veteran previously alleged at the February 2009 VA examination and in a December 2009 letter.  The Veteran contends the symptoms have gotten worse, but does not contend any new symptoms.  The May 2008 VA examiner previously evaluated these symptoms and did not find a diagnosis of peripheral neuropathy.  The Veteran has not submitted any new medical evidence indicating any objective symptoms, functional impairment, or diagnosis of the upper extremities.  As such, the Board finds there is sufficient evidence in the record to make a decision on the claim.  

The representative's statement that the Veteran may have Raynaud's syndrome is not competent as the representative is not a medical professional and a mere assertion that he may have Raynaud's syndrome is not an indication of an association between his claimed symptoms and service or an indication that he may have Raynaud's syndrome.  As noted above, the VA examiner considered the Veteran's symptoms of coldness of the hands.  The Veteran's treatment records do not contain any reports of symptoms of cold hands and they do not contain a diagnosis of Raynaud's syndrome.  No medical professional has diagnosed the Veteran with Raynaud's syndrome.  VA has no duty to provide an additional VA examination.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Without a current disability of the upper extremities, the first requirement for establishing service connection has not been met.  Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral upper extremity neuropathy.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


